DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claim 1 has been examined.

File-By-Reference

	Examiner notes that this case was filed by reference to provisional application 62/663232. Detailed information on reference filing can be found in MPEP 601.01(a)(III) and also here: https://www.uspto.gov/patent/initiatives/patent-law-treaty 
Applicable to this situation:
Question PLT1400: How will the office process an application filed to obtain a filing date which includes both a reference in an application data sheet (ADS) to a previously filed application as provided for in 37 CFR 1.57(a) and application papers including a specification and drawings?

The application will be processed as a reference filing and applicant will be charged the surcharge under 37 CFR 1.16(f) even though a specification and drawings were submitted with the reference filing. The ADS form indicates that "the description and any drawings of the present application are replaced by this reference to the previously filed application." Accordingly, the Office will send out a Notice to File Missing Parts requiring the surcharge and a copy of the specification and any drawings. Applicants must respond to the Notice to File Missing Parts by filing a copy of the specification and any drawings of the referenced application or by stating that the specification and drawings submitted on filing is a copy of the specification and drawings of the referenced application. Reference filing is intended for situations when a copy of the previously filed application is not available at the 

By entering information in the 'Filing by Reference' section of the ADS, applicant acknowledges the following:
Once an application is filed by reference, the reference filing statement cannot be rescinded.
The reference to the previously filed application will constitute the specification and any drawings of an application filed by reference.  No new matter can be added to an application filed by reference to a previously filed application since the disclosure is limited (by statute) to the specification and any drawings contained in the previously filed application. 
A copy of the specification and any drawings of the previously filed application will be required.  Applicant will be notified and given a time period in which to submit the required copy.  Failure to submit the copy of the specification and any drawings of the previously filed application within the time period shall result in the application being regarded as abandoned. 

As noted above, the ADS form indicates that "the description and any drawings of the present application are replaced by this reference to the previously filed application." Here, the specification and drawings filed 6/2/2019 are essentially treated as a transmittal letter(s), and the papers filed 10/7/2019 (i.e., the copy of the provisional application) are considered the original disclosure (i.e., 1 page of written description (comprised by the specification, claims, and abstract) and 2 pages of drawings with 3 Figures). Matter not present in the original disclosure of the application in the specification, claims, or drawings that is subsequently added is usually new matter. See MPEP §608.04, §2163.06 and §2163.07 for guidance in determining whether an amendment adds new matter. Applicant can contact the examiner for additional clarification if desired. 


Drawings
The drawings are objected to because the drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) as there are a number of copy marks and borders (which appear to be a result of the use of a copy machine).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts as well as the abstracts of the cited patent documents.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  
For example, but not limited to:
Applicant cannot rely on reference the drawing(s) to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.  This type of claim is reserved for Design Patent Applications, not Utility applications.
The structure of the apparatus is not clearly set forth.  It is unclear as to what structural features of the apparatus constitute the ‘moonweight’ and/or the “cover sponge bag” or what is the nature of the interaction/ interconnectedness of these two named apparatus.
There is no antecedent basis for “the cover sponge bag” in the claims. 
Note the format of the claims in the patent(s) cited as well as the claim drafting presentation attached.

Accordingly, the Examiner has examined the claims as understood under the broadest reasonable interpretation standard.  See MPEP 2111
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schromm (US Patent Application Publication 2018/0154203)
Schromm discloses a weighted backpack (100) having shoulder harnesses (25), a belt/ waist strap (50), a weight (90), and a cover sponge bag (102-105).


Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (US Patent 6,216,926)
Pratt discloses a weighted backpack (10) having shoulder harnesses (22), a belt/ waist strap (24), a weight (12), and a cover sponge bag (30; Fig 2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references, such as US Patent Application Publication 2006/0229173, 20140309089, and 2016/0129292 that disclose weighted backpacks for exercise and Chinese Patent 206612369 and Korean Patent 200354595 that disclose backpacks having sponge material thereon, that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving 
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 
________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *
Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 
Email Address: 
________________________________________________________________________
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/17/2021